Citation Nr: 0812961	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for vertigo, to include 
as secondary to service-connected left otitis media, left ear 
hearing loss, and migraine headaches.

2. Entitlement to service connection for Ménière's disease, 
to include as secondary to service-connected left otitis 
media, left ear hearing loss, and migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied service connection for vertigo and Ménière's 
disease.  The veteran timely filed a Notice of Disagreement 
(NOD) in January 2007.  The RO provided a Statement of the 
Case (SOC) in February 2007 and thereafter, in April 2007, 
the veteran timely filed a substantive appeal.  In June 2007, 
the RO provided a Supplemental Statement of the Case (SSOC).

In July 2007, the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The Board notes that in a May 2007 statement, the veteran 
appeared to raise an informal claim of tinnitus, to include 
as secondary to service-connected left otitis media and left 
ear hearing loss.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

Other Matters

In the December 2006 rating decision, the RO also denied 
service connection for headaches, other than migraines.  In 
January 2007, the veteran timely filed a NOD. In February 
2007, the RO issued a SOC.  The veteran withdrew this claim 
in March 2007. 

In May 2007, the veteran filed an application for vocational 
rehabilitation.  The RO has not issued a decision on this 
claim.  Therefore, this issue is not developed for appellate 
consideration and is referred to the RO for further 
development.


FINDINGS OF FACT

1.  The relevant medical evidence, to include competent nexus 
opinions, shows that the veteran's vertigo was caused by his 
service-connected recurrent otitis media of the left ear with 
a history of surgical treatment and his service-connected 
migraine syndrome.

2.  The relevant medical evidence, to include competent nexus 
opinions, shows that it is at least as likely as not that the 
veteran's Ménière's disease was caused by his service-
connected recurrent otitis media of the left ear with a 
history of surgical treatment and his service-connected 
migraine syndrome.


CONCLUSIONS OF LAW

1.  Secondary service connection for vertigo based upon 
causation is warranted.  38 C.F.R. § 3.310 (2007).

2.  With application of the doctrine of reasonable doubt, 
secondary service connection for Ménière's disease based upon 
causation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2007).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for secondary service connection 
for vertigo and Meniere's disease based upon causation.  
Therefore, no further development is needed with respect to 
the appellant's appeal.

II. Laws and Regulations 

a. Direct Causation

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).






III. Analysis

a. Factual Background

A November 1992 Report of Physical Examination for Enlistment 
discloses a normal clinical assessment of all systems, except 
for mild asymptomatic pes planus.  In the accompanying Report 
of Medical History, the veteran stated that he was in good 
health.  A May 1997 Report of Physical Examination for 
Separation reveals chronic otitis media with the presence of 
green otorrhea and bulging left tympanic membrane, as well as 
moderate hearing loss in the left ear.  The clinician noted a 
history of chronic left ear infections.  In the Report of 
Medical History, the veteran stated that he had dizziness or 
fainting spells.  

In-service treatment records do not show a diagnosis of 
Ménière's disease.  They do, however, reveal that the veteran 
complained of bilateral ear pain on numerous occasions.  In 
April 1995, he was treated for chronic bilateral otitis 
externa.  In July 1995, he was treated for right ear otitis 
externa and left ear otitis media in July 1995.  Several 
episodes of left ear otitis media and externa were noted 
between 1995 and 1997.  In October 1996, the veteran 
complained of tinnitus but denied any dizziness.

In a June 1997 decision, the RO (1) granted service 
connection and assigned a zero percent rating for left ear 
hearing loss, and (2) granted service connection and assigned 
a 10% rating for left ear otitis media. 

September 1997 VA treatment notes indicate that the veteran 
complained of tinnitus.

In December 1997, the veteran underwent a stage I left 
tympanoplasty and mastoidectomy.

In April 1998, the RO granted service connection and assigned 
a zero percent rating for migraines, but later increased that 
rating to 30% in March 2007. 

The veteran underwent a stage II left tympanomastoidectomy 
revision in May 1999.

March 2001 VA treatment notes contain a detailed history of 
the veteran's left ear problems.  The doctor stated:

I discussed the options with him; and the fact that 
he has had a healing problem already does indicate 
that he may not do well the second time, but that 
he is still a good candidate in that I would 
recommend at least a chronic ear evaluation and 
consideration for surgery.

The veteran underwent a left tympanoplasty revision in 
November 2001.

December 2001 VA treatment notes indicate that the veteran 
reported no problems since his surgery, however, his hearing 
had not yet improved.  Upon physical examination, the doctor 
noted that the left ear was well healed.  The tympanic 
membrane was in good position but "starting to blunt 
anteroinferiorly."  There was no "significant relief 
pattern from the cartilage."  The Rinne test showed 
reversal.  The assessment included status post tympanoplasty, 
left, with possible lateralization of the graft.  

February 2002 VA treatment notes indicate that the veteran 
reported some improvement in his hearing.  Upon physical 
examination, the doctor noted that the left tympanic membrane 
was well healed.  Although it appeared to be "sunk down" 
against the promontory, there was middle ear space on 
insufflation.  The ear canal lining was healed as well.  The 
audiogram showed a slight improvement of the air conduction 
line.  Tuning fork examination revealed air conduction 
greater than bone conduction bilaterally.  The doctor noted 
that the veteran "does lateralize to his left ear."  The 
assessment was improved hearing status post left ear revision 
tympanoplasty.  The doctor noted that the veteran was "doing 
well."

December 2002 VA treatment notes indicate that the veteran's 
left ear "has been doing quite well."  The veteran denied 
any dizziness or vertigo.  Upon physical examination, the 
tympanic membrane was intact, but was "notably bulging and 
opaque and slightly injected particularly in the inferior-
posterior quadrant."  The doctor performed a myringotomy, 
upon which a large amount of glue-like material was 
expressed.  The left ear canal showed good wound healing 
without evidence of infection, however, there was evidence of 
disease in the contralateral ear.  The impression was chronic 
otitis media bilaterally.  

A February 2006 treatment note from J.J.B. (initials used to 
protect privacy), DO, states that the veteran complained of 
headaches preceded by vertigo.  He reported that these 
headaches were not relieved by migraine medication.  The 
assessment included non-migraine headaches.  

A February 2006 letter from Dr. J.J.B. contains the following 
statement:

[The veteran] has a longstanding history of 
headaches.  Some of these headaches are preceded by 
vertigo and some are helped with Imitrex.  However, 
the ones associated with the vertigo do not help 
with the Imitrex.  The headache that is not 
preceded by vertigo [is] helped with Imitrex.  He 
has been seen here for headaches since the year 
2001. 

An April 2006 treatment note from Dr. J.J.B. indicates that 
the veteran reported that the non-migraine headaches were 
preceded by a "tumbling motion."  He related feeling "worn 
out completely" after an attack.  The doctor stated that 
"[h]e does have a longstanding history of ear problems and 
has had several surgeries for these ear problems and I am 
wondering if he might be getting something similar to 
Ménière's disease."  The assessment included Ménière's 
disease with secondary headache.  

An April 2006 letter from Dr. J.J.B. contains the following 
statement:

[The veteran] has had several surgeries in his ears 
and subsequently has developed pain in the ears 
associated with a headache-type symptom.  [He] 
describes himself feeling like he is in a cube 
tumbling from corner to corner when these attacks 
come on.  He is sweaty, he gets nauseated.  This 
happens maybe four to seven times per month.  The 
worst time is during the spring and the fall and 
this is getting more frequent from since he has had 
his operations.  We thought originally it was 
migraines but we subsequently have been able to 
differentiate migraines with an aura than from what 
he is doing right now . . . I believe he does have 
a history of Ménière's disease but this problem is 
something that has been going on probably since his 
many surgeries that he has had."

A May 2006 balance/vestibular evaluation by R.L.L., MD, had 
abnormal results.  Testing revealed bilateral hypoactive 
vestibular labyrinthine activity and a vestibular deficit.  
The doctor determined that "[g]iven the [veteran's] history 
and the nature of the attacks or episodes, it is my feeling 
that such episodes are most likely migraine or neurologically 
related.  However, further investigation of Ménière's disease 
should be taken to consider this as a possible etiology."

October 2006 VA neurology clinic notes indicate that the 
veteran had a long history of well controlled migraines.  
However, the examiner noted that the veteran "described a 
different type of headache that seems to be related to 
vertigo, a sensation of tumbling.  He has a history of left 
ear surgeries and is seeing ENT for a possible diagnosis of 
Ménière's disorder."

The veteran submitted to a VA ENT examination in October 
2006.  The doctor indicted that the veteran's chief concern 
was dizziness.  He reported that one year after his November 
2001 surgery he began having dizziness, which he described as 
a "tumbling-type feeling not necessarily a spinning or 
disequilibrium."  The veteran related that these episodes 
typically last 2-3 hours and are occasionally associated with 
nausea, but rarely with vomiting and diaphoresis.  The 
episodes had become more frequent, occurring 4-5 times per 
month.  A CT scan did not show recurrent cholesteatoma.  The 
veteran reported having left aural fullness, but the examiner 
stated that "it is not clear to me whether or not this is 
fluctuating or temporally associated with the vertigo."  The 
examiner noted that the veteran's "fairly complicated 
history" was "not straight forward."  However, she 
determined that his symptoms "are likely most consistent 
with migraine."  The doctor stated that "I do think that 
[Ménière's disease] is a possibility, although his symptoms 
certainly are not classic for this."  

In a November 2006 addendum, the VA doctor summarized the 
veteran's surgical history.  She acknowledged that his 
symptoms did not fit clearly into any of the common causes of 
dizziness, but noted that migraines can cause dizziness.  As 
to the presence of Ménière's disease, she stated:

I told him that (given absence of another obvious 
cause) I am willing to give him a therapeutic trial 
of diuretics for possible Ménière's disease as it 
is low risk to do so.  I explained to him some of 
the current theories about the etiology of 
Ménière's disease but clearly stated that 
tympanoplasty and mastoidectomy are not described 
as potential cause.  So the answer to the stated 
question is no, the ear surgery did not cause 
Ménière's disease, and I am treating him 
empirically.

In a November 2006 correspondence, the veteran claimed that 
he had experienced increasing dizzy spells since mid-2002 and 
that they had become more frequent.  He stated: "Usually it 
occurs when I am walking, and I have to stop walking to get 
the feeling to stop.  Then I can continue walking.  Sometimes 
it does make me stumble.  It has happened when I have been 
standing and talking with someone."   

A January 2007 letter from Dr. J.J.B. contains the following 
statement:

It is my medical opinion that [the veteran's] many 
ear surgeries at the Veteran's Administration 
Medical Center in Salt Lake City are as likely as 
not a contributing factor to the development of the 
symptoms of Ménière's disease, migraines, the non-
migraine headaches, and vertigo.  He had the ear 
infection, the cholesteatoma in the service.  The 
surgeries were the result of the chronic infection 
and they were all done at the VA Medical Center in 
Salt Lake City.




An April 2007 letter from Dr. J.J.B. contains the 
following statement:

I have been treating [the veteran] on a regular 
basis with the objective of reducing headaches, 
vertigo, and chronic ear problems such as ear 
fullness, infection, and tinnitus.  I have done 
various clinical treatments to see if the vertigo 
and the symptoms of Ménière's, such as extreme 
vertigo, hearing loss, and ear fullness, are linked 
to his migraine headaches and I do not believe they 
are.

As you know, any surgery to the ear can cause 
Ménière-like syndrome though classically Ménière is 
unknown.  Ménière syndrome can be linked to a 
specific cause like ear surgery.  There are 
comments in the progress reports from the VAMC that 
indicate he is still having problems after his 
third surgery . . . I have reviewed [the veteran's] 
notes from the VAMC on three surgicals, the left 
ear, and the progress notes from the VAMC, the ENT 
Clinic, and the VAMC Neurological Clinic, and it is 
still my opinion with 90% probability that there is 
a likely as not three surgeries to the left ear 
that the VAMC is the cause of the vertigo and the 
symptoms of Ménière syndrome.

During his July 2007 hearing, the veteran testified that he 
began experiencing vertigo or dizziness 9-12 months after his 
November 2001 surgery.  He described these episodes as "more 
of a trembling, corner to corner type" and "very violent."  
He becomes "drenched with sweat" and sometimes experiences 
nausea or vomiting.  During these episodes, his left ear 
feels "really full" and he cannot hear.  These episodes 
occur at least four to six times a month.  The veteran also 
testified that he began experiencing frequent tinnitus after 
the November 2001 surgery.

b. Discussion

As explained above, service connection is in effect for the 
veteran's left ear hearing loss, recurrent otitis media of 
the left ear with a history of surgical treatment, and 
migraine headaches.  The medical evidence shows that he has 
been diagnosed with the disabilities at issue, vertigo and 
Ménière's disease, by his private physician.  The veteran is 
seeking service connection for both conditions, which he 
claims either began during service or is related to his 
service-connected left ear hearing loss, recurrent left 
otitis media with a history of multiple surgeries, and/or 
migraine syndrome.  

With respect to direct service connection, the preponderance 
of the evidence is against a finding that vertigo and 
Ménière's disease were incurred in service.  The veteran's 
service medical records contain no evidence of any 
complaints, symptoms, diagnoses, or treatment for either 
condition.  This silence weighs against a determination that 
either vertigo or Ménière's disease was incurred in service.  
The Board notes at the outset the significant lapse in time 
between the veteran's 1997 separation and the first 
documented medical reports of vertigo and Ménière's disease 
in 2006.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the 
veteran's first diagnoses occurred upon medical consultations 
almost 10 years after discharge.  An absence of relevant 
evidence for such duration weighs against the veteran's 
claims of service connection.  Maxson, 12 Vet. App. 453.  The 
Board also notes that there is no competent opinion directly 
linking either disability at issue to service.  

However, as explained below, the Board determines that 
secondary service connection for vertigo and Ménière's 
disease is warranted, both claims on the basis of causation.  
38 C.F.R. § 3.310.  

The veteran described his dizziness and vertigo in a November 
2006 letter.  Both the VA examiner and the veteran's private 
physician diagnosed vertigo.  The VA examiner related the 
dizziness to the veteran's migraines, while Dr. J.J.B. 
determined that they were caused by the veteran's left ear 
surgeries.  Furthermore, the veteran credibly testified 
before the Board that he has had recurrent episodes of 
dizziness and vertigo for many years since he developed 
complications from his service-connected ear infections and 
surgeries for same.  Under these circumstances, the Board 
finds that there is ample competent evidence to support the 
conclusion that the veteran's service-connected disabilities 
caused his vertigo.  Thus, secondary service connection for 
vertigo is warranted.  38 C.F.R. § 3.310.

The Board also finds that the evidence is in relative 
equipoise as to whether the veteran has Ménière's disease 
secondary to his service-connected ear disabilities.  There 
are opinions that support and weigh against the contended 
causal relationship.  In such a circumstance, the Board must 
determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").  When 
evaluating the probative value of medical statements, factors 
such as the individual's knowledge and skill in analyzing the 
medical data must be considered.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997). 

The VA examiner conducted a thorough examination of the 
veteran.  While it is not clear whether she reviewed the 
entire claims file, she summarized the veteran's surgical 
history with respect to his left ear.  She indicated that the 
veteran's symptoms were caused by migraines.  The VA examiner 
opined that it is possible the veteran has Ménière's disease, 
but that the ear surgery did not cause this condition.  The 
doctor reasoned that the type of ear surgeries the veteran 
had do not cause Ménière's disease.  The VA examiner is an 
ENT specialist.   

In contrast, Dr. J.J.B. reviewed the three surgical reports 
and VA progress reports and concluded that the veteran 
suffers from Ménière's disease.  He attributed this 
condition to the veteran's surgeries for his left ear otitis 
media.  He clearly stated that the surgeries were "as likely 
as not a contributing factor to the development of the 
symptoms of Ménière's disease."  The doctor provided a 
rationale for the opinion, noting that Ménière's disease can 
be linked to a specific cause like ear surgery.  The Board 
notes that while Dr. J.J.B. is not an ENT specialist, he has 
been the veteran's treating physician for several years.  

In view of the foregoing, the Board finds that the evidence 
is in relative equipoise as to whether the veteran's service-
connected disabilities, specifically his recurrent otitis 
media of the left ear with a history of surgeries and his 
migraines syndrome, have caused Ménière's disease.  The law 
is clear that when the evidence is in relative equipoise as 
to the merits of an issue, the benefit of the doubt in 
resolving the issue is to be given to the appellant.  38 
U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  Accordingly, secondary service connection for 
Ménière's disease is warranted.  38 C.F.R. § 3.310.

There is one final matter.  The Board is cognizant of the 
recent amendment to 38 C.F.R. § 3.310, which prescribes that 
VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 71 Fed. Reg. 52744 (Sept. 
7, 2006).  In this case, however, the amendment is not 
applicable as the Board's grant of service connection for 
Ménière's disease is based upon causation rather than 
aggravation.








ORDER

Service connection for vertigo as secondary to the veteran's 
service-connected disabilities, to include recurrent otitis 
media of the left ear with a history of surgical treatment 
and service-connected migraine syndrome, is granted.

Service connection for Ménière's disease as secondary to the 
veteran's service-connected disabilities, to include 
recurrent otitis media of the left ear with a history of 
surgical treatment and service-connected migraine syndrome, 
is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


